   3:20-cv-02077-JMC-SVH        Date Filed 06/08/20   Entry Number 7   Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Noble Saquan Tarkee El Bey,                )     C/A No.: 3:20-2077-JMC-SVH
                                           )
                   Plaintiff,              )
                                           )
       vs.                                 )
                                           )
Tyler Bryant Brown, Solicitor for          )
Sumter County; James C.                    )          ORDER AND NOTICE
Campbell, Clerk of Court; Pam              )
Haynesworth, Chief Deputy Clerk            )
of Court; Robert D. Beckford, Jr.,         )
Detective for Sumter County; and           )
Ricky L. Morse, Detective for              )
Sumter County,                             )
                                           )
                   Defendants.             )
                                           )

      Noble Saquan Tarkee El Bey (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint seeking compensatory damages pursuant to 42

U.S.C. § 1983 against Tyler Bryant Brown, Solicitor for Sumter County; James

C. Campbell, Clerk of Court; Pam Haynesworth, Chief Deputy Clerk of Court;

Robert D. Beckford, Jr., Detective for Sumter County; and Ricky L. Morse,

Detective for Sumter County (collectively “Defendants”). Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.
      3:20-cv-02077-JMC-SVH   Date Filed 06/08/20   Entry Number 7   Page 2 of 7




I.      Factual and Procedural Background

        Plaintiff alleges Brown refused to adopt the motions he submitted. [ECF

No. 1 at 6]. He alleges Campbell and Haynesworth refused to file motions he

submitted pro se, and argues they knew he was representing himself, as there

was no contract with the public defender. Id. at 6, 11 He alleges Beckford and

Morse led an investigation resulting in his arrest in Sumter County. 1 Id. at 10–

11. He requests monetary damages. Id. at 12.

II.     Discussion

        A.    Standard of Review

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by




1
 Although Plaintiff does not elaborate on the criminal charges, he notes that
another police officer, while conducting a search of a backyard after consent
from the homeowner, found two mopeds. Id. at 10.

                                        2
   3:20-cv-02077-JMC-SVH     Date Filed 06/08/20   Entry Number 7   Page 3 of 7




a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Prosecutorial Immunity for Brown

      Prosecutors have absolute immunity for activities in or connected with

judicial proceedings, including criminal trials, bond hearings, bail hearings,

grand jury proceedings, and pre-trial hearings. See Buckley v. Fitzsimmons,

509 U.S. 259, 273 (1993) (“[A]cts undertaken by a prosecutor in preparing for

the initiation of judicial proceedings or for trial, and which occur in the course

of his role as an advocate for the State, are entitled to the protections of

                                       3
   3:20-cv-02077-JMC-SVH    Date Filed 06/08/20   Entry Number 7   Page 4 of 7




absolute immunity”); Dababnah v. Keller-Burnside, 208 F.3d 467, 470 (4th Cir.

2000) (“A prosecutor enjoys absolute immunity for prosecutorial functions

intimately associated with the judicial phase of the criminal process.”)

(internal quotation omitted).

      Plaintiff alleges Brown failed to “adopt” the motions he submitted to be

heard by the court. [ECF No. 1 at 6]. Because Plaintiff claims Brown’s actions

were connected with criminal judicial proceedings, Brown is entitled to

absolute immunity for his actions and should be dismissed.

            2.    Quasi-Judicial Immunity for Campbell and Haynesworth

       It is well-settled that judges and court support personnel have

immunity from a claim for damages and injunctive relief arising out of their

judicial actions. Chu v. Griffith, 771 F.2d 79, 81 (4th Cir. 1985); see also

Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir. 1992) (internal quotation marks

and citation omitted) (finding the doctrine of absolute quasi-judicial immunity

has been adopted and made applicable to court support personnel because of

“the danger that disappointed litigants, blocked by the doctrine of absolute

immunity from suing the judge directly, will vent their wrath on clerks, court

reporters, and other judicial adjuncts[.]”); Abebe v. Seymour, C/A No. 3:12-377-

JFA-KDW, 2012 WL 1130667, *2–3 (D.S.C. Apr. 4, 2012) (finding Section

309(c) of the Federal Courts Improvement Act of 1996, Pub. L. No 104-317, 110

Stat. 3847 (1996) amended § 1983 to bar injunctive relief against a judicial

                                      4
    3:20-cv-02077-JMC-SVH      Date Filed 06/08/20   Entry Number 7    Page 5 of 7




officer “for an act or omission taken in such officer’s judicial capacity . . . unless

a declaratory decree was violated or declaratory relief was unavailable.”).

Plaintiff’s claims against Campbell and Haynesworth arise from their alleged

refusal to file Plaintiff’s pro se motions. [ECF No. 1 at 6]. Because these

allegations concern actions taken in their capacity as judicial officers,

Campbell and Haynesworth are protected by quasi-judicial immunity and

should be summarily dismissed from this action.

             3.    Insufficient Allegations Against Beckford and Morse

      Plaintiff’s claims against Beckford and Morse are subject to dismissal for

failure to provide sufficient factual allegations. Plaintiff indicates he was

arrested on November 14, 2019, without sufficient evidence to detain him.

[ECF No. 1 at 6]. Plaintiff does not provide the charges for which he was

arrested or any factual allegations showing his arrest was unlawful.

      Liberally construed, Plaintiff’s allegations constitute a claim of false

arrest. Although Wallace v. Kato, 549 U.S. 384 (2007) (finding Heck v.

Humphrey, 512 U.S. 477 (1994), does not bar false arrest claims by pretrial

detainees), would apply to this case, Plaintiff’s claims fail because he has been

indicted in Florence County for first degree burglary. 2


2    See      Sumter     Cnty,     Clerk    of    Court,   Public     Index,
https://publicindex.sccourts.org/Sumter/PublicIndex/CaseDetails.aspx?Count
y=43&CourtAgency=43001&Casenum=2019A4320100842&CaseType=C&HK
ey=1165072108891026711111584118101101979077977070977087475470491

                                         5
   3:20-cv-02077-JMC-SVH     Date Filed 06/08/20   Entry Number 7   Page 6 of 7




A grand jury indictment is affirmative evidence of probable cause sufficient to

defeat claims for malicious prosecution and false arrest under § 1983. See

Gatter v. Zappile, 67 F. Supp. 2d 515, 519 (E.D. Pa. 1999) (collecting cases

holding that a grand jury indictment is affirmative evidence of probable cause,

aff'd, 225 F.3d 648 (3d Cir. 2000) ); Odom v. Roberts, C/A No. 6:12-2452-TMC-

JDA, 2012 WL 4061679, at *2 (D.S.C. August 27, 2012), report and

recommendation adopted, No. CA 6:12-2452-TMC, 2012 WL 4059916 (D.S.C.

Sept. 14, 2012).

      In addition, absent extraordinary circumstances, federal courts are not

authorized to interfere with a state’s pending criminal proceedings. See

Younger v. Harris, 401 U.S. 37, 44 (1971); Nivens v. Gilchrist, 319 F.3d 151,

158-62 (4th Cir. 2003); Cinema Blue of Charlotte, Inc. v. Gilchrist, 887 F.2d 49,

50-53 (4th Cir. 1989). Further, federal district courts should abstain from

considering constitutional challenges to state judicial proceedings, no matter

how meritorious, if the federal claims have been or could be presented in an

ongoing state judicial proceeding. Cinema Blue of Charlotte, Inc., 887 F.2d at

52. Here, Plaintiff can properly present his constitutional claims in his state

criminal proceeding.




20567485668381981018689684968577752 (last visited June 8, 2020) (showing
Indictment Number 2020GS4300167 after an arrest on November 14, 2020).

                                       6
   3:20-cv-02077-JMC-SVH     Date Filed 06/08/20   Entry Number 7   Page 7 of 7




                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by June 29, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend the

district judge dismiss the complaint without leave for further amendment.

      IT IS SO ORDERED.



June 8, 2020                                Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       7
